Citation Nr: 0810407	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  07-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1941 to 
January 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision.

This case was advanced on the docket.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss was denied in a May 2001 rating 
action; the evidence submitted since May 2001 raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection.

2.  The medical evidence linking the veteran's bilateral 
hearing loss to his time in service is at least as strong as 
the medical evidence suggesting a nonservice related cause 
for the hearing loss. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

2.  Criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Determination

The veteran's claim for service connection for bilateral 
hearing loss was denied by a May 2001 rating decision.  The 
veteran failed to file a notice of disagreement with this 
decision and it therefore became final.  Nevertheless, the 
law provides that a previously denied claim may be reopened 
by the submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

At the time of the May 2001 denial, the record included the 
following evidence.  Service medical records showed perfect 
whispered voice tests at entry, on several occasions during 
service, and at separation (although there was no evidence of 
any audiometric testing in the service medical records).  A 
VA examination in December 1950 found the veteran's ears to 
be normal without discharge and it was noted that he was 
20/20 on the whispered voice test.  A VA treatment record in 
July 1999 noted that the veteran's hearing was decreased, and 
a VA audiologic examination in March 2000 confirmed that the 
veteran had hearing loss for VA purposes, and it noted that 
the veteran had a tympanic membrane implant around 1990 after 
perforating his tympanic membrane in service.  It was also 
noted that the veteran had military noise exposure as a 
paratrooper with demolition training and that he was in 
combat for a year-and-a-half without any hearing protection.  
At a June 2000 VA examination, the veteran reported exposure 
to explosions, gunfire, and artillery during service, and he 
denied any occupational noise exposure.  A private hearing 
test in March 2001 continued to show hearing loss 
bilaterally.  

In May 2001, the veteran's claim was denied based on a 
finding that the veteran's service medical records failed to 
show any evidence of hearing loss.

Since May 2001, new evidence has been associated with the 
veteran's claims file.  The veteran stated that his 
separation physical was brief and he did not even recall a 
hearing test being administered.  The veteran also stated 
that he had been given shots of streptomycin to treat 
tuberculosis (TB), which he reported had a side effect on the 
"equilibrium nerve" in the inner ear; and he noted that his 
tympanic membrane had been perforated in service.  In 
September 2004, a VA audiologist found the veteran's hearing 
loss to be profound and he opined that based on his findings, 
and on the veteran's reported history, that it was more 
likely than not that a component of the veteran's hearing 
loss was the result of acoustic trauma while on active duty, 
unless hearing evaluations performed at the time of and/or 
some date after his military discharge documented that the 
veteran's hearing was within normal limits or significantly 
better at that time.  A VA examination was conducted in March 
2006, which confirmed again that the veteran had bilateral 
hearing, and the examiner stated that he could not provide an 
opinion as to the etiology of the hearing loss without 
resulting to speculation as the veteran had a number of 
factors related to hearing loss that argued both for and 
against service connection (including streptomycin (which is 
a known ototoxic agent) treatment, military noise exposure, 
and advanced age).
 
The veteran has also submitted a number of newspaper and 
scientific articles documents showing that streptomycin had 
ototoxicty (i.e. caused harmful effects to ear functioning) 
and that loss of hearing was one of the potential side 
effects.  In November 2006, the veteran's private doctor 
opined that the veteran has sensorineural hearing loss that 
could be party due to previous streptomycin treatment.  The 
veteran also testified that he had been to demolition school 
for two weeks working with explosives; and that he served in 
combat in the Philippines where he was exposed to gunfire and 
explosions; the veteran also stated that he believed that his 
hearing loss was the result of his streptomycin treatment.
 
Since the veteran's denial in May 2001, new evidence has been 
submitted including several opinions that the veteran's 
hearing loss could be linked to his time in service.  The 
veteran also advanced a new theory of causation for his 
hearing loss, suggesting that the medication used to treat 
his service-connected TB, which had a known potential side 
effect of deafness, caused his current hearing loss.  This 
theory is new and it addresses treatment that occurred 
shortly after his time in service; as such, while it does not 
directly address the reason the veteran's claim was 
previously denied (e.g. there was no in-service evidence of 
hearing loss shown), it is both new and material to the issue 
of whether the veteran's bilateral hearing loss was caused by 
the veteran's military service.  Additionally, the VA 
examiner indirectly suggested that the mere lack of a showing 
of hearing loss in service did not preclude a finding that 
the veteran's hearing loss was in fact caused by his time in 
service.  As such, the Board finds that new and material 
evidence has been presented and the veteran's claim for 
service connection for bilateral hearing loss is therefore 
reopened.  

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

In this case, the veteran contends that he has hearing loss 
as a result of his time in service.

Service medical records fail to show any hearing loss during 
service, and the veteran successfully passed all of the 
whispered voice tests while he was in service.  However, 
there is no indication that any audiometric tests were ever 
conducted while the veteran was in service or for a number of 
years after.

Service records do show that the veteran served honorably in 
the army as a paratrooper with demolition training for more 
than four years during World War II, and he was awarded the 
combat infantry badge, among other decorations, for his 
combat service in the Philippines, during which time the 
veteran reported that he had significant military noise 
exposure (including gunfire, mortars, and other explosives) 
without any hearing protection being provided.  

No treatment records were presented following service for a 
number of years.  In 1999 it was noted in a VA treatment 
record that the veteran had decreased hearing bilaterally and 
subsequent audiologic testing (including a VA examination in 
March 2006) confirmed significant hearing loss bilaterally. 

Shortly after his time in service, the veteran was diagnosed 
with TB and he was treated with the drug streptomycin, which 
the veteran reports he was given shots of 6 times per day for 
26 days.  

At his hearing before the Board, the veteran testified that 
he believes his hearing loss was caused by the use of 
streptomycin to treat his TB; and in support of his claim the 
veteran submitted a number of articles which described that 
one of the known side effects of streptomycin is hearing 
loss.  The veteran's private ear doctor also submitted a 
letter in November 2006 indicating that the veteran had 
bilateral hearing loss and opining that the hearing loss 
could partly be due to previous streptomycin treatment.

The VA examiner in March 2006 was asked for an opinion as to 
the etiology of the veteran's bilateral hearing loss and he 
indicated that the veteran had a complex history related to 
his ears.  The examiner noted the streptomycin treatment, and 
the exposure to acoustic trauma while in combat.  The 
examiner also indicated that the veteran had a chronic TM 
perforation in his right ear, and that the veteran's advanced 
age alone could account for his hearing loss.  The examiner 
concluded that with all these factors involved in the 
veteran's hearing loss and no audiometric documentation 
(other than whispered voice tests) prior to, or shortly 
after, his time in service made it impossible to state to 
what extent acoustic trauma while he was in the army may or 
may not have contributed to his current hearing loss.

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case it is well-documented that the veteran was 
exposed to acoustic trauma while in service and that he was 
administered a known ototoxic agent to treat a service-
connected disability.  While there are clearly other factors 
which could have contributed to the veteran's hearing loss, 
such as age, the VA examiner essentially found that none of 
these causes were more likely to be the cause of the 
veteran's bilateral hearing loss than were the service 
related causes.  This is the very definition of equipoise in 
that neither the evidence supporting service connection, nor 
the evidence arguing against it, is more likely than the 
other to be accurate.  Because the evidence for and against 
the veteran's claim is found to be equal; it is considered to 
be in relative equipoise, and the law mandates that 
reasonable doubt be resolved in the veteran's favor.  
Accordingly, the veteran's claim of entitlement to service 
connection for bilateral hearing loss is granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).






ORDER

The veteran's claim for service connection for bilateral 
hearing loss is reopened.

Service connection for bilateral hearing loss is granted.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


